Citation Nr: 0203299	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Although the veteran had requested a Board 
hearing at the RO and was in fact scheduled for such a 
hearing in October 2001, he withdrew his request for a Board 
hearing prior to the date of the scheduled hearing.  He has 
not requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  Arthritis of the veteran's knees is the result of an 
injury he sustained during active duty.


CONCLUSION OF LAW

Arthritis of the left and right knees was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue decided herein are liberalizing and are therefore 
applicable to the issue decided herein.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has found the evidence currently of record to be 
sufficient to support a complete grant of the benefits sought 
on appeal.  Consequently, no additional information or 
evidence is needed to substantiate the veteran's claims.  

II.  Factual Background

In a report of medical history taken at the time of 
enlistment, the veteran reported having a trick or locked 
knee.  However, on physical examination, his lower 
extremities were found to be normal.  Examinations conducted 
in May 1959 and May 1962 also indicated that his knees were 
normal.  In March 1965, the veteran was diagnosed as having 
excessive fluid on the right knee.  On a report of physical 
examination conducted in June 1965, his lower extremities 
were noted to be normal.  Service medical records are devoid 
of any diagnosis of arthritis of either knee.  

In December 1997, the veteran filed a claim for service 
connection for the residuals of bilateral knee injury.  He 
claimed that the injury occurred in 1959 when he was 
stationed at Ft. Benning.

An April 1997 decision from the Social Security 
Administration (SSA) Office of Hearings and Appeals was 
associated with the claims folder.  The veteran was found to 
be disabled as a result of degenerative joint disease of both 
knees and both hands and wrists.  The medical 
evidence/records considered by the SSA included the report of 
a preemployment medical examination dated in June 1988 in 
which it was noted that the veteran was denied employment due 
to his knee disorder.  The veteran was also observed to have 
given a history of knee problems since 1959.  

Medical records from the Mountain Home VA Medical Center 
dated from February 1994 to November 1997 document that the 
veteran received routine evaluations and treatment for 
bilateral knee pain.  Significantly, he was seen in July 1994 
for complaints of bilateral knee pain.  He maintained that he 
had been having trouble with both his knees since 1959.  He 
said he suffered traumatic injuries to his knee while 
stationed in Korea and Ft. Benning.  He reported having fluid 
drawn off his right knee on two occasions.  Following a 
physical examination that included x-rays, the veteran was 
diagnosed with severe degenerative joint disease of both 
knees.  

In a statement dated in March 1999, the veteran asserted that 
he injured both of his knees while he was stationed at Ft. 
Benning.  He denied having any problems with his knees prior 
to the accident.  He recalled that his right leg became 
extremely swollen in 1965, and he was hospitalized to have 
fluid drawn off the knee.  He said he ignored his bilateral 
knee problem for many years.

Statements from friends and family members of the veteran 
were associated with the claims folder in September 1999.  Of 
note, his sister, A.G., reported that she had been aware of 
his knee disability since 1966.  She said she observed 
increased swelling and tenderness to the touch.  She stated 
the veteran's knee disability had grown progressively worse 
over the years.  A.G. indicated that she was a registered 
nurse, and that she had advised the veteran on numerous 
occasions to seek medical attention.  

In January 2001, the veteran was afforded a VA orthopedic 
examination.  He said he fell and struck his right knee in 
1959.  He stated that the incident caused severe pain and 
swelling in the right knee.  He reported that the knee was 
eventually aspirated because of the swelling.  He said his 
knee problem had grown progressively worse over the years and 
he had undergone numerous aspirations of the knee.  The 
veteran indicated that he started having problems with his 
left knee in the early 1980s.  A physical examination was 
conducted.  X-rays revealed advanced degenerative arthritis 
and probable synovial osteochondromatosis.  The diagnosis was 
very advanced bilateral degenerative joint disease and 
arthritis of both knees with possible erosion of the 
articular surfaces.  

An addendum was received from the examining physician in 
February 2001.  He said he had reviewed the claims folder.  
He opined that it is more likely that the veteran's arthritis 
manifested after his military service, and that it is more 
likely that the arthritis is due to his alleged in-service 
trauma to the knees and repeated needle aspirations.

III.  Analysis

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112(a), 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, service medical records do not confirm 
that the veteran injured his right or left knee in service 
nor do they document the presence of a chronic disability of 
the knee, to include arthritis.  However, there is an in-
service treatment note that shows that he was found to have 
fluid on the right knee.  The record also contains statements 
of the veteran concerning the incurrence of a bilateral knee 
injury in service.  Significantly, when examined by VA in 
July 1994, the veteran reported that he had injured both 
knees in service and had been experiencing bilateral knee 
pain since that time.  The Board finds this statement 
significantly probative because it was made over three years 
prior to the date he filed his claim for disability benefits.  
In other words, the veteran was giving a history of knee 
injury in service years before such a history would have been 
needed to support his claim.  Further, the statement from 
A.G. tends to corroborate the veteran's assertion that he had 
been experiencing a disability of the knees since service 
discharge.  The fact that A.G. is a registered nurse lends 
credibility to her observations.

Moreover, the record contains medical evidence linking 
current degenerative joint disease of the veteran's knees to 
service.  In this regard the Board notes that in a February 
2001 addendum to a January 2001 orthopedic examination 
report, the examiner noted that he had reviewed the veteran's 
claims folder and considered the veteran's history of 
injuring his knees in service and having aspirations of the 
knees.  The examiner specifically opined that it was more 
likely than not that the veteran's arthritis was due to his 
alleged trauma to the knees and the repeated needle 
aspirations in service.

In light of these circumstances, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
current arthritis of the knees is etiologically related to 
service.


ORDER

Entitlement to service connection for arthritis of the left 
and right knees is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

